Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 9, and 11-20 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Pub. No. 2006/0059624 to Poulos et al.  
Claim 1 and 4, Poulos discloses a patient support apparatus comprising a support frame 20 supported relative to a floor, said support frame configured to support a patient; a base 32 frame, said base configured to rest on a supporting floor; and a lift assembly 96 supporting said support frame relative to said base and configured to raise or lower said support frame relative to said base from a lowermost position to a raised position, and said lift assembly having folding lifting legs and configured to be fully contained in said base frame when said lift assembly is folded to its lowermost position [0075](fig. 5).



Claim 5, Poulos discloses the patient support apparatus wherein said lifting legs are pivotally mounted to said support frame at upper pivot connections and to said base at lower pivot connections, when folded to its lowermost position the upper and lower pivot connections of said lift assembly arranged in a common plane, and said base frame arranged in said common plane.
Claim 9, Poulos discloses a patient support apparatus comprising: a base 32; a support frame 20 supported relative to said base, said frame configured to support a patient; and a lift assembly 96 configured to raise or lower said support frame relative to said 
Claim 11, Poulos discloses the patient support apparatus, further comprising a linear actuator (75,76) for each leg assembly, and each linear actuator being mounted on one end thereof to said base with a first pivot connection and mounted at an opposed end thereof to a respective leg assembly with a second pivot connection.
Claim 12, Poulos discloses the patient support apparatus wherein said base includes a plurality of bearing means, said bearing means defining a footprint, and said first pivot connections being outside of said footprint of said bearings (fig. 5).
Claim 13, Poulos discloses the patient support apparatus wherein each linear actuator is mounted between said base and said respective leg assembly by a pair of two levers (142,146,148).
Claim 14, Poulos discloses the patient support apparatus comprising a frame 20 supported relative to a floor, said frame configured to support a cushion for supporting a patient thereon; and a lift assembly 96 for raising or lowering said frame relative to the floor, said lift assembly including a leg assembly coupled to said frame and including an actuator (75,76) with a body and an extendible member 126, said body and said extendible member defining a stroke length extending along a stroke axis, and said actuator mounted in said leg assembly between two mounts (122,124, 166) over 
Claim 15, Poulos discloses the patient support apparatus wherein said leg assembly comprises a head end leg assembly, said actuator forming a head end actuator, further comprising a foot end leg with a foot end actuator.
Claim 16, Poulos discloses the patient support apparatus wherein said mounts have an offset portion along said stroke axis to thereby reduce the installed length of said actuator (fig. 2, 5).
Claim 17, Poulos discloses the patient support apparatus wherein said offset mount includes a frame structure with a first pivot connection mounted to an end of said actuator and a second connection spaced from said first pivot connection, and said second connection mounted to said leg assembly (fig 2 & 3A).
Claim 18, Poulos discloses the patient support apparatus, wherein said offset mount further comprises a pair of spaced webs 166 mounted to said leg assembly on one end thereof and mounted to said frame structure at an opposed end thereof (fig. 5).
Claim 19, Poulos discloses the patient support apparatus, wherein said frame structure forms a box (fig. 5).
Claim 20, Poulos discloses a method of raising or lowering the deck of a patient support apparatus between a fully raised position and a lowermost position relative to a floor, said method comprising providing a lift assembly 96 to raise or lower the deck; providing an actuator (75,76)  to extend or contract the lift assembly to thereby raise or lower the
deck; and a linkage assembly (72,74) increasing the leverage of the actuator when the lift assembly is its lowermost position wherein the force of the actuator can be reduced to raise the lift assembly; and reducing the leverage when the lift assembly has been raised above the lowermost position to an intermediate or mid-way position between the lowermost position and the fully raised position.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0059624 to Poulos et al. in view of U.S. Pat. No. 3,282,566 to Clarke.
Claims 2-3, Poulos discloses the patient support apparatus, but is silent to said support frame being fully contained in said base when said lift assembly is folded to a lowermost position and a distance from a top of said deck to the supporting floor is less than 14 inches, optionally less than 13 inches, or optionally less than 12 inches.  Clarke disclose a support frame 10 fully contained in a base 12 when a lift assembly is folded into a lowermost position (fig. 4).  It would have been obvious for one having ordinary skill in the art at the time of the invention to have the support frame fully contained as taught by Clarke yielding predictable results that provide an equivalent and alternative configuration for the support apparatus of Poulos.  Selecting a range of values for the distance from the deck to the floor is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select the range of values as stated above yielding predictable results that provide a lower distance for a patient to exit the patient support.  


Allowable Subject Matter
Claims 6-8 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673